FILED
                            NOT FOR PUBLICATION                               JUN 29 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10298

               Plaintiff - Appellee,              D.C. No. 5:09-cr-00845-JW

  v.
                                                  MEMORANDUM *
RAMIRO VALLE-NEGRETE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                    James Ware, Chief District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Ramiro Valle-Negrete appeals from the 60-month sentence imposed

following his guilty-plea conviction for reentry after deportation, in violation of

8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Valle-Negrete contends that the district court committed procedural error by

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failing to consider his challenges to the 16-level enhancement under U.S.S.G.

§ 2L1.2(b)(1)(A) and by failing to explain its sentence sufficiently in view of those

challenges. The record reflects that the district court considered the parties’

arguments, and its statements at sentencing, though brief, were sufficient to permit

meaningful appellate review of the below-Guidelines sentence imposed.

See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Valle-Negrete also challenges section 2L1.2(b)(1)(A)’s 16-level

enhancement as unreasonable and lacking in empirical foundation and argues that

its application in his case resulted in a substantively unreasonable sentence. The

60-month sentence imposed was substantively reasonable in light of the

18 U.S.C. § 3553(a) factors and the totality of the circumstances, which include a

criminal and immigration history that, while largely non-violent, is extensive and

underscores the need for deterrence and to promote respect for the criminal and

immigration laws of the United States. See Carty, 520 F.3d at 993.

      AFFIRMED.




                                           2                                      10-10298